Case 1:14-mc-00008-KD-MU Document 287 Filed 07/01/20 Page 1 of 1                 PageID #: 2511



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 SE PROPERTY HOLDINGS, LLC,                :
      Plaintiff,                           :

 vs.                                       :      Misc. No. 14-0008-KD-MU

 UNIFIED RECOVERY GROUP, LLC,              :
 et al.,
         Defendants.                       :
                                          ORDER
        After due and proper consideration of the issues raised, and there having been no
 objections filed, the recommendation of the Magistrate Judge made under 28 U.S.C. §
 636(b)(l)(B) and dated May 29, 2020 is ADOPTED as the opinion of this Court and SEPH’s
 third motion for contempt sanctions (doc. 250) is GRANTED.
        Jeff Green, as managing member of Green & Sons, LLC, is held in civil contempt of
 court for his flagrant disregard and disrespect of the authority of this Court, upon being
 informed on May 30, 2018 about the subpoena for documents issued to his company,
 Green & Sons, LLC, and the Court’s first contempt order, and promising to follow-up on the
 subpoena. Accordingly, Jeff Green is ORDERED to pay into the registry of this Court a
 coercive fine of $1,000 per day for sixty (60) days following today’s date, or until Jeff Green
 ensures production of the documents requested in SEPH’s subpoena duces tecum.1
        Done and ordered this the 1st day of July 2020.


                                           s/Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE

 1
   The Magistrate Judge recommended awarding SEPH all attorney’s fees and costs
 incurred unnecessarily in relation to Jeff Green’s failure to produce the documents
 requested in SEPH’s subpoena, including the attorney’s fees and costs for filing the
 present motion (doc. 279, p. 10-11). To that end, SEPH was instructed to file an affidavit of
 counsel and time sheets within seven days of service of the Report and Recommendation.
 SEPH did not file the documents. Thus, no order is entered as to attorney’s fees and costs.
